UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 MOAMMAR BADAWI DOKHAN, et al.,

        Petitioners,
                v.                                      Civil Action No. 08-0987 (JDB)
 GEORGE W. BUSH, et al.,

        Respondents.


                                           ORDER

       Upon review of respondents' notice of transfer, it is hereby ORDERED that petitioner

show cause, in writing and by not later than September 30, 2009, why his habeas petition should

not be dismissed. It is further ORDERED that [153] the Stipulation and Order, filed under seal

on August 25, 2009, is hereby unsealed.

       SO ORDERED.



                                                          /s/

                                                   JOHN D. BATES
                                               United States District Judge


       Dated:   September 1, 2009